Exhibit 10.50
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
CONTANGO OFFSHORE EXPLORATION LLC
     THIS Limited Liability Company Agreement dated effective as of April 1,
2008 (this “AGREEMENT”), among Juneau Exploration, L.P., a Texas limited
partnership (“JEX”), with offices at 3700 Buffalo Speedway, Suite 925, Houston,
Texas 77098, COE Offshore, LLC, a Delaware limited liability company (“COE
O/S”), with offices at 3700 Buffalo Speedway, Suite 960, Houston, TX 77098, and
CGM II, LP, a Texas limited partnership (“CGM”) with offices at 3050 Post Oak
Boulevard, Suite 850, Houston, Texas 77056.
WITNESSETH:
     WHEREAS, JEX and COE O/S caused Contango Offshore Exploration LLC (the
“COMPANY”) to be formed under the Delaware Limited Liability Company Act (the
“ACT,” which term will include any future amendments thereto), a copy of the
certificate of formation being attached hereto as EXHIBIT A; and
     WHEREAS, JEX, COE O/S and CGM wish to, among other things, amend and
restate the Limited Liability Company Agreement of the COMPANY, as amended to
the date hereof, on the terms hereinafter set forth.
     NOW, THEREFORE, JEX, COE O/S and CGM hereby agree as follows:

1.   Limited Liability Company Agreement. This AGREEMENT is a limited liability
company agreement under and as provided in the ACT.   2.   Members. Concurrently
with the execution of this AGREEMENT, JEX, COE O/S and CGM will become and be
the MEMBERS of the COMPANY. JEX, COE O/S and CGM and any other individual,
corporation or other entity that becomes a member of the COMPANY in accordance
with the terms of this AGREEMENT are collectively called “MEMBERS,” and any one
of them is called a “MEMBER.” The neuter pronoun will refer to a MEMBER
regardless of the MEMBER’s gender.   3.   Duration of the Company. The COMPANY
will have perpetual existence.   4.   Business of the Company. The business of
the COMPANY will be the acquisition, reprocessing, interpretation and evaluation
of speculative and proprietary geophysical and geological data (“DATA”) and the
identification, recovery and exploitation of hydrocarbon deposits.   5.  
Contributions by the Members.

  A.   JEX will provide its know-how and expertise in oil and gas exploration
and development to the COMPANY. Juneau’s capital account will not be credited to
any extent for its know-how and expertise. In addition, JEX will from time to

 



--------------------------------------------------------------------------------



 



      time make available to the COMPANY certain DATA license and use agreements
(“LICENSES”), subject to the terms and conditions of the following LICENSES and
this Section 5.A:

  (i)   Volume License Agreement dated September 9, 2002, as amended October 18,
2002, between JEX and Seismic Exchange, Inc.;     (ii)   Master Geophysical
Data-Use License dated May 10, 2001 and Supplemental Agreement No. VMSO1
effective October 7, 2002, between JEX and Veritas Marine Surveys;     (iii)  
Seismic Data Review and Possession Agreement (Contract No. 02-10-001 AJF) dated
October 3, 2002, between JEX and Seitel Data Ltd.; and     (iv)   Master License
Agreement dated November 7, 2002 together with Supplementary Agreement for
License of Geophysical Data — Supplement Number I of even date, between JEX and
TGS-NOPEC Geophysical Company (“TGS”).

      It is understood and agreed that JEX will be the only MEMBER of the
COMPANY entitled to use said DATA, and neither the COMPANY nor COE O/S nor any
other MEMBER of the COMPANY shall have any ownership interest in or rights to
use or receive delivery of said DATA including any resulting or related
interpretations, derivatives or reprocessings. The COMPANY’s and the other
MEMBERS’ access to the DATA will be limited to the same rights afforded
non-licensees under the LICENSES.

  B.   The COMPANY will not pay interest on capital contributions.     C.   Each
MEMBER confirms to the COMPANY and to the other MEMBERS that it and/or its
principal equity owners are experienced in the oil and gas industry and that it
is fully aware of the risks involved in the venture set forth in this AGREEMENT.

6.   Management of the Company.

  A.   JEX will manage the business, affairs and day-to-day operations of the
COMPANY and, except as hereinafter provided, will make all decisions with
respect to the foregoing and the strategic direction of the COMPANY. JEX may
appoint from time to time one or more natural persons to exercise the functions,
however designated, of President, Chief Executive Officer, Chief Operating
Officer, Vice President, Treasurer and Secretary as may be required by, or
allowed by, the Delaware Limited Liability Company Act and to cause the COMPANY
from time to time to enter into an indemnification agreement or agreements with
such natural persons.     B.   As part of its management responsibilities, JEX
will, for and on behalf of the COMPANY, acquire, analyze, process and/or
reprocess, interpret and use the

- 2 -



--------------------------------------------------------------------------------



 



      DATA to identify hydrocarbon prospects in which the COMPANY should acquire
an interest; and, except as hereinafter provided, JEX will make all decisions
with respect to the acquisition of DATA and leases, the development of prospects
and the exploitation of production from the prospects.

  C.   Before the COMPANY acquires an interest in any prospect (other than
prospects to be bid upon at regularly scheduled federal and/or state lease
sales), JEX will advise the other MEMBERS of the prospect and its potential
risks; the terms and other details of the interest to be acquired, including
whether that interest will be acquired alone or in conjunction with one or more
other parties; the manner in which the COMPANY will develop the prospect; the
estimated cost to the COMPANY to acquire the interest and develop the prospect;
and any other information about the venture that the other MEMBERS may request.
Prior to bidding upon prospects at federal and/or state lease sales, JEX will
advise the other MEMBERS in general terms of the number of prospects the COMPANY
expects to bid on and the approximate dollars the COMPANY anticipates exposing
at any such lease sale. Immediately following the lease sale, JEX will provide
the other MEMBERS with full particulars regarding the COMPANY’s participation at
such sale.         Notwithstanding the foregoing paragraph, if, under
Section 6.D(ii) below, JEX may cause the COMPANY to acquire an interest in a
prospect without the approval of the other MEMBERS, and if JEX determines that
the COMPANY may lose a worthwhile opportunity if JEX must report about the
prospect to the other MEMBERS before the acquisition is made, then JEX may cause
the COMPANY to acquire the interest before making the report; and if JEX does
so, then JEX will promptly thereafter advise the other MEMBERS of the
information required under the foregoing paragraph.

  D.   JEX may, without the approval of the other MEMBERS, cause the COMPANY to
do any of the following and to enter into agreements to accomplish the same:

  (i)   license or acquire DATA, provided the cost to the COMPANY does not
exceed Two Hundred Thousand Dollars ($200,000.00);     (ii)   acquire an
interest in a prospect, either alone or in conjunction with one or more other
parties, and make all arrangements with respect to that interest and prospect,
provided JEX’s estimated cost for the COMPANY to acquire the interest and
develop the prospect does not exceed Two Million Dollars ($2,000,000.00);    
(iii)   borrow up to and including Ten Million Dollars ($ 10,000,000.00) in
connection with any prospect in which the COMPANY has acquired an interest and
grant a security interest in the COMPANY’s interest in that prospect to secure
the COMPANY’s obligations in respect of that borrowing;

- 3 -



--------------------------------------------------------------------------------



 



  (iv)   sell, lease or otherwise dispose of any asset of the COMPANY which has
a reasonable value not exceeding One Million Dollars ($1,000,000.00);     (v)  
settle any claim for an amount not exceeding One Hundred Thousand Dollars
($100,000.00); and     (vi)   apart from the direct costs and expenses to
acquire, interpret, evaluate and reprocess the DATA and acquire interests in and
develop prospects, budget and incur expenses for the operation of the COMPANY
not in excess of One Million Dollars ($1,000,000.00) per fiscal year of the
COMPANY. Beginning with fiscal year 2004, JEX will prepare the budget for each
fiscal year, with expenses itemized, and furnish the other MEMBERS a copy
thereof.

  In making its estimate of the cost to the COMPANY to acquire an interest and
develop a prospect, JEX may take into account investments by participants to the
extent that JEX reasonably and in good faith determines that it can obtain
participation by others in the prospect.     The amounts set forth in items
(i) through (vi) above may be amended according to the determination of two
(2) or more MEMBERS owning at least fifty-one percent (51%) of the profits of
the COMPANY.

  E.   Approval by two (2) or more MEMBERS owning at least fifty-one percent
(51%) of the profits of the COMPANY will be required for any matter described in
Section 6.D above for which JEX does not have sole authority; for the COMPANY to
borrow money or enter into any agreement other than for the express purposes in
the express situations described in Section 6.D above; for the COMPANY to lend
money or issue a guarantee; except as provided in Section 6.D(vi) above, for the
COMPANY to engage the services of anyone; and for the COMPANY to arrange the
defense or prosecution of any claim.     F.   Approval by all of the MEMBERS
will be required for the COMPANY to merge, consolidate or otherwise combine with
another entity, make an assignment for the benefit of creditors or seek relief
under any bankruptcy, insolvency or similar law and engage in any business other
than that set forth in Section 4 above.     G.   In addition to the capital
contributions provided in Section 5 above and revenues of the COMPANY, the money
to finance the business of the COMPANY may be derived from (i) loans and
extensions of credit to the COMPANY from third parties permitted by this
AGREEMENT and (ii) MEMBER LOANS.         In order to satisfy the financial needs
of the COMPANY, Juneau may cause the COMPANY to borrow from banks, lending
institutions or other third parties, and to pledge COMPANY properties to secure
or provide for the payment of such loans in accordance with and within the
amounts described in Section 6.D above; and all the Members may cause the
COMPANY to borrow from banks, lending institutions or other third parties, and
to pledge properties to secure or provide for

- 4 -



--------------------------------------------------------------------------------



 



      the payment of such loans for amounts in excess of those described in
Section 6.D above.

      If Juneau determines that additional funds are required, and unless the
COMPANY can borrow funds from third parties on terms and conditions reasonably
acceptable to Juneau and/or the MEMBERS, with due regard being given to the
particular needs of the COMPANY, Juneau shall give written notice to all of the
MEMBERS which notice shall state the amount of additional funds required and a
date upon which the MEMBERS wishing to participate therein may make loans to the
COMPANY (“MEMBER LOANS”) in the amount of such additional funds. If there is
more than one MEMBER who desires to advance such funds to the COMPANY, each such
MEMBER shall be entitled to advance such portion of the needed funds in
proportion to the capital account (as of the date such MEMBER LOANS are
required) of such MEMBER bears to the aggregate capital accounts (as of the date
such MEMBER LOANS are required) of all such MEMBERS desiring to so advance, or
in such other proportions as they shall otherwise mutually agree upon. MEMBER
LOANS made on or after the date hereof shall be made on such terms and
conditions, including interest rates and maturity dates, as Juneau and/or the
MEMBERS shall determine. Payment of interest and principal on MEMBER LOANS shall
be made in accordance with these terms and as determined by Juneau and/or the
MEMBERS.     H.   At the request of any MEMBER, the MEMBERS will meet to discuss
the business of the COMPANY.     I.   The MEMBERS will record, in writings
signed by them, their approvals, agreements, determinations and other actions
under or in respect of this AGREEMENT.

7.   Compensation; Expenses.

  A.   The COMPANY will grant to certain JEX employees (as designated by JEX),
by an instrument substantially in the form of EXHIBIT 7.A hereto, an overriding
royalty of three and one-third percent (3-1/3%) of one hundred percent (100%)
(proportionately reducible as provided in EXHIBIT 7.A) burdening any oil, gas
and/or mineral interest that the COMPANY acquires.     B.   Except as expressly
provided in this AGREEMENT, the MEMBERS will not be entitled to compensation or
reimbursement for their services to the COMPANY or for the services of their
employees to the COMPANY. Further, the MEMBERS will cause their employees not to
seek compensation from the COMPANY, and each MEMBER will indemnify the COMPANY
against and hold it harmless from any claims for compensation by any of its
employees and any expenses (including, without limitation, legal fees) that the
COMPANY incurs in connection with any such claim

- 5 -



--------------------------------------------------------------------------------



 



  C.   The MEMBERS will pay their own expenses (including, without limitation,
legal fees) in connection with the preparation and negotiation of this
AGREEMENT, but the COMPANY will reimburse JEX for the filing fees and service
company fees to establish the COMPANY and to qualify the COMPANY to do business
in Texas, Louisiana and any other venues or governing bodies deemed necessary by
JEX.

8.   Profits and Losses; Taxation.

  A.   The MEMBERS will have the following interests in the profits of the
COMPANY:

         
JEX
    25 %
COE O/S
    65.63 %
CGM
    9.37 %

      The losses of the COMPANY for any fiscal year will be shared by the
MEMBERS in proportion to their capital accounts on the day before the last day
of that fiscal year. The capital accounts of the MEMBERS will be determined in
accordance with the requirements of the Internal Revenue Code and the rules and
regulations thereunder from time to time in effect (collectively called the
“CODE”).     B.   The profits and losses of the COMPANY and items of income,
gain, loss, deduction, expense, credit and similar items will be determined by
the COMPANY’s accountants in accordance with generally accepted accounting
principles.     C.   The COMPANY will be treated as a partnership for federal
income tax purposes and, wherever possible, for state and local income tax
purposes.         The COMPANY will make the following elections for its first
and subsequent tax years:

  (i)   to deduct currently, in accordance with the CODE and the relevant
provisions of state law, all intangible drilling and development costs with
respect to drilling productive and non-productive wells and the preparation of
wells for the production of hydrocarbons;     (ii)   to recover the basis of
recovery property using the maximum recovery rate permitted by the CODE; and    
(iii)   to deduct expenses of organizing the COMPANY ratably over a sixty
(60) month period in accordance with Section 709 of the CODE.

      The COMPANY will make all other elections required, or permitted to be
made, by it under the CODE or applicable state law in accordance with the
written agreement of all of the MEMBERS.

- 6 -



--------------------------------------------------------------------------------



 



      The COMPANY will elect JEX the tax matters MEMBER under and pursuant to
the CODE. JEX will have authority to apply the provisions of this AGREEMENT
relating to the maintenance of capital accounts and the allocation of profits
and losses and of each item of income, gain, loss and deduction of the COMPANY
so as to comply with Treasury Regulation Sections 1.704-l(b) and 1.704-2 from
time to time in effect. In the event JEX determines it is prudent to modify any
allocations of profits or losses or items of income, gain, loss or deduction, or
debits or credits, or the manner in which they are computed, in order to comply
with said Treasury Regulations, then JEX may make such modification provided
that such modification will not have a material effect on the allocation of
profits or losses or on cash or other property in kind that would otherwise be
allocable or distributable to any MEMBER pursuant to this AGREEMENT had no such
modification been made. JEX will promptly notify the other MEMBERS of any
modification that it makes under this paragraph and of the nature, extent and
effect of the modification.     D.   If a MEMBER transfers all or a part of its
interest in the COMPANY (see Section 13), the COMPANY may, but will not be
required to, elect to adjust the basis of the COMPANY’s property in accordance
with the provisions of the CODE from time to time in effect. The COMPANY will
make this election only in accordance with the written agreement of all of the
MEMBERS.     E.   The COMPANY and its MEMBERS will use their best efforts to
cause the firm that audits the COMPANY’s financial statements to sign the
COMPANY’s federal income tax return as preparer thereof. The MEMBERS will also
use their best efforts to cause the COMPANY to furnish the MEMBERS, within
ninety (90) days after the close of the COMPANY’s fiscal year, all information
reasonably necessary for the MEMBERS to prepare their federal income tax
returns.

9.   Distributions.

  A.   Distributions by the COMPANY will be made to the MEMBERS in the same
percentages as their interests in the profits of the COMPANY.     B.   During
each of its fiscal years, the COMPANY will set aside and maintain, in a separate
interest bearing account, forty percent (40%) of the revenues it receives, as it
receives them (the funds so set aside and the interest thereon are called the
“TAX RESERVE”). If the MEMBERS have taxable income from the COMPANY for a fiscal
year, the COMPANY will distribute to the MEMBERS, from and to the extent of the
TAX RESERVE for that year, an amount equal to forty percent (40%) of the
aggregate taxable income of the MEMBERS from the COMPANY for that fiscal year.
To the extent the TAX RESERVE for any fiscal year is not distributed to the
MEMBERS, it will be used for the general purposes of the COMPANY.

- 7 -



--------------------------------------------------------------------------------



 



  C.   Except as provided above, the COMPANY will make distributions to the
MEMBERS only in accordance with the determination of all of the MEMBERS;
provided, however, any MEMBER may request a meeting by written notice to the
other MEMBERS to discuss a recommendation for a distribution.     D.   The
COMPANY will not make distributions to the MEMBERS before year 2004.

10.   Bank Accounts.

  A.   The COMPANY will maintain bank accounts at such banks with such
signatories having such authority as two (2) or more MEMBERS owning at least
fifty-one percent (51 %) of the profits of the COMPANY determine.

11.   Books and Records; Financial Statements.

  A.   Unless two (2) or more MEMBERS owning at least fifty-one percent (51%) of
the profits of the COMPANY decide otherwise, JEX will keep the books and records
of the COMPANY and will prepare and furnish to the other MEMBERS quarterly and
annual balance sheets and profit and loss and cash flow statements and such
other reports as the MEMBERS deem appropriate.     B.   The COMPANY will
maintain its books and records on an accrual basis.     C.   The COMPANY’s
fiscal year will end on June 30th, and its first fiscal year will end June 30,
2003.     D.   The COMPANY will engage the services of an independent accounting
firm to audit the COMPANY’s annual balance sheet and profit and loss statement.
    E.   Any MEMBER may examine the books and records of the COMPANY during
normal business hours.

12.   [Reserved].

    A.

13.   Resignation; Expulsion; Assignment.

  A.   A MEMBER may not resign from the COMPANY prior to its dissolution and
winding up.     B.   A MEMBER may not be expelled from the COMPANY.     C.  
Prior to the dissolution and winding up of the COMPANY, a MEMBER may not assign,
transfer, encumber or otherwise dispose of all or a portion of its interest in
the COMPANY (including its interest in profits and losses) except for
(i) transfers on the dissolution or death of a MEMBER, but in either of these
cases the transfer may only be to the shareholders, members or heirs, as the
case may be, of the

- 8 -



--------------------------------------------------------------------------------



 



      MEMBER and (ii) transfers approved by all of the MEMBERS other than the
MEMBER which is transferring its interest. Any assignment, transfer, encumbrance
or other disposition of a MEMBER’s interest in the COMPANY in violation of the
provisions of this AGREEMENT will be null and void.

  D.   A transferee (other than the COMPANY) of all or a portion of a MEMBER’s
interest in the COMPANY pursuant to the provisions of this AGREEMENT is called a
“TRANSFEREE.” A TRANSFEREE that is not a MEMBER of the COMPANY at the time of
the transfer will, without further act, become and be a MEMBER of the COMPANY. A
TRANSFEREE will be subject to the terms and provisions of this AGREEMENT, will
be entitled to the rights and benefits of the transferor (“TRANSFEROR”) to the
extent of the interest transferred and will be subject to the obligations of the
TRANSFEROR to the extent of the interest transferred; but a TRANSFEREE that is
not a signatory to this AGREEMENT at the time of the transfer will not be
entitled to receive any distributions unless and until that TRANSFEREE executes
this AGREEMENT by signing an instrument in the form of EXHIBIT 13.D-1 hereto. In
addition, if a MEMBER transfers all or a portion of its interest in the COMPANY,
all of the MEMBERS will enter into an amendment of this AGREEMENT, substantially
in the form of EXHIBIT 13.D-2 hereto, reflecting the changes in the ownership of
the profits and losses of the COMPANY resulting from the transfer and any other
matters to which the MEMBERS and a TRANSFEREE agree.         A TRANSFEROR and
TRANSFEREE will agree between themselves as to the allocation between them of
the profits and losses and items of income, gain, loss, deduction, expense,
credit and similar items for the fiscal year in which the transfer occurs, and
they will jointly advise the COMPANY in writing of their allocation.     E.  
The COMPANY may not transfer or assign any of its rights under this AGREEMENT,
and any such transfer will be null and void.

14.   Events of Bankruptcy. None of the events listed in Section 18-304 of the
ACT (EVENTS OF BANKRUPTCY) will result in a MEMBER ceasing to be a MEMBER of the
COMPANY.   15.   Dissolution.

  A.   The COMPANY will be dissolved and its affairs will be wound up upon the
occurrence of any of the following: (i) approval by all of the MEMBERS; (ii) the
election of any MEMBER, made by written notice to the COMPANY and the other
MEMBERS, at any time after the dissolution of or cessation of business by JEX,
or after the death of John B. Juneau, or John B. Juneau’s ceasing to control
JEX, including any incapacity that renders John B. Juneau incapable of
controlling JEX; or (iii) the election of any MEMBER (other than the MEMBER in
breach or default), made by written notice to the COMPANY and the other MEMBERS,
within a period of one hundred twenty (120) days after a MEMBER

- 9 -



--------------------------------------------------------------------------------



 



      materially breaches this AGREEMENT or materially defaults in any of its
obligations under this AGREEMENT. The right to elect to dissolve the COMPANY
because of a breach or default is in addition to any other rights and remedies
each MEMBER has by reason of that breach or default.

      Control means the ability to control or determine the management of an
entity, whether by voting power or other means.         Except as provided
above, the dissolution or death of a MEMBER or the occurrence of any other event
which terminates the membership of a MEMBER in the COMPANY will not result in
the dissolution and winding up of the COMPANY.     B.   On the dissolution and
winding up of the COMPANY, after the obligations of the COMPANY have been paid
or provided for, the COMPANY will distribute its remaining assets to the MEMBERS
in the same percentages as their interests in the profits of the COMPANY.

16.   Indemnity.

  A.   The COMPANY will indemnify each of the MEMBERS, their officers and
employees from and against any claim, demand, liability, fine or expense
(including, without limitation, reasonable legal fees and disbursements, court
costs and the cost of appellate proceedings) arising out of any act or inaction
by a MEMBER done in good faith and reasonably believed by such MEMBER to be in
the best interests of the COMPANY and provided, in the case of any fine, that
such MEMBER had no reasonable cause to believe its conduct was unlawful.     B.
  The COMPANY will, to the extent approved by all of the MEMBERS (other than the
one seeking indemnity), pay the expenses of a MEMBER seeking indemnity in
advance of the final disposition of the matter upon receipt of an undertaking
from that MEMBER satisfactory to those MEMBERS to repay the amount advanced if
it is ultimately determined that the MEMBER seeking indemnity is not entitled to
indemnification. The MEMBERS required to approve the payment of these expenses
will grant such approval if they determine that the MEMBER seeking indemnity
will, in fact, be entitled to indemnity under Section 16.A and to the extent
that they determine that the payment of those expenses will not jeopardize the
COMPANY.     C.   Each MEMBER will indemnify each other MEMBER, its officers and
employees from and against any liability and any loss, damage or expense
(including, without limitation, reasonable legal fees and disbursements, court
costs and the cost of appellate proceedings) arising out of any claim by a third
party against the indemnitee because of any act or inaction by the indemnitee
which does not constitute negligence, gross negligence willful misconduct,
malfeasance, a breach of duty or other wrongdoing-but only to the extent that
the COMPANY does not perform its obligation to the indemnitee under
Section 16.A, and then only for a

- 10 -



--------------------------------------------------------------------------------



 



      portion of the COMPANY’s unperformed obligation equal to the product of
such unperformed obligation and the indemnitor’s percentage interest in the
profits of the COMPANY at the time of the occurrence giving rise to the
indemnification.

  D.   No MEMBER will incur liability to any other MEMBER, and no MEMBER will
have a claim against any other MEMBER, because of an error or mistake in
judgment made in good faith and in what the MEMBER believed to be in the best
interests of the COMPANY.     E.   No MEMBER will have any liability to the
COMPANY or any other MEMBER with respect to any deficit in its capital account.

17.   Amendment; Admission of New Members.

  A.   This AGREEMENT may be amended only by an instrument in writing signed by
all of the MEMBERS.     B.   The certificate of formation of the COMPANY may be
amended only by an instrument in writing signed by all of the MEMBERS.     C.  
Except as provided in Section 13, a person may not become a MEMBER in the
COMPANY unless that person’s admission is approved by all of the MEMBERS as
evidenced by an amendment to this AGREEMENT signed by all of the MEMBERS and by
that person.

18.   Waiver. The COMPANY and each MEMBER of the COMPANY may not waive any of
its rights or any obligation of another or any provision of this AGREEMENT
except by an instrument in writing signed by the party issuing the waiver.   19.
  Severability. If any provision of this AGREEMENT or the application of any
such provision to any individual, corporation or other entity or to any
circumstance is held invalid, the remainder of this AGREEMENT, and the
application of such provision, other than to the extent it is held invalid, will
not be invalidated or affected thereby.   20.   Governing Law; Submission to
Jurisdiction. This AGREEMENT and the rights and obligations of the MEMBERS of
the COMPANY will be governed by and construed in accordance with the laws of the
State of Delaware. For purposes of any proceeding involving this AGREEMENT or
any of the rights or obligations of any of the MEMBERS, each MEMBER hereby
submits to the non-exclusive jurisdiction of the courts of the State of Delaware
and agrees not to raise and waives any objection to or defense based upon the
venue of any such court or based upon forum non conveniens. Each MEMBER and the
COMPANY agree not to bring any action or other proceeding with respect to this
AGREEMENT or the COMPANY or with respect to any of the rights or obligations of
any of the MEMBERS of the COMPANY in any other court unless such courts of the
State of Delaware determine that they do not have jurisdiction in the matter.  
21.   Entire Agreement. This AGREEMENT contains the entire agreement of the
parties with respect to the subject matter hereof, and it supersedes all prior
understandings and

- 11 -



--------------------------------------------------------------------------------



 



    agreements, whether written or oral, and all prior dealings of the parties
with respect to the subject matter hereof.

22.   Execution by the Company. By executing this AGREEMENT, the COMPANY agrees
to abide by and to be bound by all of the terms of this AGREEMENT.   23.  
Section Headings. Section headings are for reference purposes only and will not
in any way affect the meaning or interpretation of any provision of this
AGREEMENT.

[Signature on following page]

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the MEMBERS have executed this AGREEMENT as of the day
and year first written above.

            JUNEAU EXPLORATION, L.P.       By:   Juneau GP, LLC, Its General
Partner,  

            By:   /s/ John B. Juneau         John B. Juneau         Sole
Manager        COE OFFSHORE, LLC
      By:   /s/ Kenneth R. Peak         Kenneth R. Peak        Chairman and CEO 
 

            CGM II, LP       By:   CGM GP, LLC         General Partner         
  By:   /s/ Mark S. Muller         Mark S. Muller        Manager     

ACKNOWLEDGED AND AGREED:
CONTANGO OFFSHORE
EXPLORATION LLC
By: Juneau Exploration, L.P.
By: Juneau GP, LLC, its General Partner

         
By:
  /s/ John B. Juneau    
 
 
 
John B. Juneau    
 
  Sole Manager    

[Signature Page to LLC Agreement]

